Ex parte Quayle
The response filed on May 13, 2022 has been fully considered. The amendments to the drawings clearly and consistently depict the claim therefore the rejection under 35 U.S.C. 112 (a) and (b) has been overcome. This application is in condition for allowance except for the following formal matters:

Objections to the Drawings
The drawings do not meet the requirements of 37 C.F.R. 1.84 and 37 C.F.R. 1.152 and are objected to for the following:

The lines are not uniformly thick, well defined, and clean. See 37 C.F.R. 1.84(l) and 37 C.F.R. 1.152. Specifically, the lines are too thick and bleed together. See below annotation for one example found in the drawings.


    PNG
    media_image1.png
    677
    424
    media_image1.png
    Greyscale


The top and bottom portions of Fig. 4 show the outer circular elements, examples of which are pointed to below, in broken line whereas Figs. 2, 5, and 8 show the same outer circular elements in claimed solid line.

    PNG
    media_image2.png
    778
    1251
    media_image2.png
    Greyscale

This is understood as a minor inconsistency, see MPEP 1503.02, therefore Fig. 4 should be amended to be consistent with Figs. 2, 5, and 8.

Figs. 4-5 show the area pointed to below on the top portion to have three circular elements whereas Fig. 8 shows the same area to have no circular elements.

    PNG
    media_image3.png
    594
    1263
    media_image3.png
    Greyscale


This is understood as a minor inconsistency, see MPEP 1503.02, therefore in combination with the above objection, Fig. 8 should be amended to first consistently show the three circular elements, then be amended to consistently show the circular elements in claimed solid line as shown in Figs. 2, 5, and 8.

Figs. 1-2 show the top surface of the top portion to have a flat square-like shape, pointed to below, whereas Fig. 8 shows the same top surface to have no flat square-like shape.

    PNG
    media_image4.png
    876
    1471
    media_image4.png
    Greyscale


This is understood as a minor inconsistency, see MPEP 1503.02, therefore Fig. 8 should be amended to be consistent with Figs. 1-2.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Objections to the Specification
The specification is objected to for the following:
The meaning of broken lines must be made clear in the specification.  If broken lines are included in a drawing, their use must be defined in the specification; e.g., environment, boundaries, portions of the article, stitching, fold lines, etc…dotted or broken lines may mean different things in different circumstances and...it must be made entirely clear what they do mean. In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967).  Therefore, an additional statement similar to the following should be added to the broken line statement:

--The additional broken lines shown in Fig. 8 depict environment only and form no part thereof.--

Conclusion
The claimed design is patentable over the references cited.

    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm'r Pat. 1935).

    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.  Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to W. BRETT MELLIAR whose telephone number is (571) 272-6130. The examiner can normally be reached on Monday through Thursday from 7am to 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, Primary Patent Examiner, Marissa Cash can be reached at telephone number 571-272-7506 or the examiner’s Acting AU Supervisor, Angela Lee, can be reached at telephone number 571-272-4453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/W.B.M/
Examiner, AU 2916

/MARISSA J CASH/Primary Examiner, Art Unit 2915